       Case 4:17-cr-00078-BMM Document 145 Filed 09/15/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                    Case No. CR 17-78-GF-BMM

                Plaintiff,                               ORDER

vs.

NOVA BIG LEGGINS,

               Defendant.

       Defendant Nova Big Leggins, having filed a Motion to Appear Via Video

for Final Revocation Hearing there being no objection from the Government and

good cause appearing; IT IS HEREBY ORDERED that Nova Big Leggins shall

appear via video (Zoom) from the Federal Defender’s Office in Billings, Montana

for the Final Revocation Hearing in this matter, presently scheduled for Thursday,

September 16, 2021, beginning at 1:30 p.m. The Federal Defenders will contact

the Clerk of Court for the Zoom link.

      DATED this 15th day of September, 2021.




                                        1
